Citation Nr: 1546506	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for post-operative residuals of epigastric/umbilical hernia.

2.  Entitlement to an evaluation in excess of 20 percent for scars, as secondary to the service-connected post-operative residuals of epigastric/umbilical hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to June 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2014 letter, the Veteran's representative requested that his RO hearing be rescheduled.  Subsequently, in a March 2014 letter, the Veteran's representative withdrew the request for a hearing and requested the appeal be certified to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system, which contains the Veteran's VA treatment records.  

The issue of entitlement to service connection for erectile dysfunction and premature ejaculation, to include as secondary to the service-connected post-operative residuals of epigastric/umbilical hernia, has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issue of entitlement to an evaluation in excess of 20 percent for post-operative residuals of epigastric/umbilical hernia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDING OF FACT

The Veteran has four linear scars, secondary to the service-connected post-operative residuals of epigastric/umbilical hernia, that are painful, with no skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for scars, as secondary to the service-connected post-operative residuals of epigastric/umbilical hernia, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim for an increased evaluation for scars. 

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment records (STRs), VA treatment records, and prison medical treatment records.  In addition, the Veteran was afforded a VA examination in June 2011.  The examination was conducted by a medical professional who solicited symptomatology from the Veteran, conducted a thorough examination, and provided a rationale for the conclusions given.  The Veteran has not alleged and the evidence does not show, that his scars have worsened since the examination.  It is, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for scars, as secondary to the service-connected post-operative residuals of epigastric/umbilical hernia, is thus ready to be considered on the merits.


II.  Disability Rating Principles 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In an October 2011 rating decision, the Veteran was granted service connection for scars and assigned a 20 percent evaluation under Diagnostic Code 7804. 

Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118. 

In considering alternate Diagnostic Codes, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. 
§ 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.
Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118.

In June 2011, the Veteran underwent a VA examination to determine the severity of his scars.  The VA examiner identified three scars on the Veteran's abdomen that were caused by multiple umbilical and epigastric hernia repairs.  However, she provided measurements for four scars on the Veteran's trunk.  

There was a scar on the anterior side of the trunk located superior to the umbilicus.  It was linear and measured 9.5 centimeters (cm.) by 0.2 cm.  The scar was painful, with no skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  There was no disfigurement or functional limitation caused by the scar. 

There was also a scar on the anterior of the trunk which outlined the lower umbilicus.  It was a linear scar and measured 3.5 cm. by 0.2 cm.  The scar was painful with no skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  There was no disfigurement or functional limitation caused by the scar. 

The Veteran had a on the anterior of the trunk which outlined the superior umbilicus.  It was a linear scar and measured 2 cm. by 0.2 cm.  The scar was painful with no skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  There was no disfigurement or functional limitation caused by the scar. 

Finally, there was a scar on the anterior side of the trunk located on the right inguinal.  It was linear and measured 10 cm by 0.2 cm.  The scar was painful, with no skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  There was no disfigurement or functional limitation caused by the scar. 

The Board finds that the evidence is against an evaluation in excess of 20 percent for the Veteran's scars.  Under Diagnostic Code 7804, five or more scars that are unstable or painful are 30 percent disabling.  The VA examiner only identified four scars.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Code 7804.  38 C.F.R. § 4.118.  Additionally, the Veteran's scars do not exceed 72 square inches (465 sq. cm.) and his scars do not cause functional limitation.  The criteria for a higher rating under Diagnostic Codes 7801 or 7805 are not met.  38 C.F.R. § 4.118.  

Lastly, Diagnostic Codes 7800 and 7806 do not provide an avenue for higher evaluations as they only pertain to scars of the head, face, or neck, and dermatitis or eczema, respectively.  38 C.F.R. § 4.118.  Diagnostic Code 7802 allows for a maximum schedular evaluation of 10 percent and is therefore, inapplicable in the instant case.  See Id.

The treatment records contained in the claims file do not provide evidence contrary to that obtained at the VA examination.

Additionally, in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe the scars on his body and his pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned 20 percent disability rating, however, is outweighed by the competent and credible medical examination that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's scars throughout the entire appeal period.  As the preponderance of evidence weighs against the Veteran's claim for a higher evaluation, the benefit of the doubt rule is not applicable to the Veteran's appeal and the appeal must therefore be denied.  See 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2015) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level impairment attributable to the Veteran's scars.  The rating schedule fully contemplates all symptomatology and treatment associated with the scars of the trunk.

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance..  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

As the Veteran has not alleged that his scars prevent him from substantially gainful employment, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not raised by the record.


ORDER

An evaluation in excess of 20 percent for scars, as secondary to the service-connected post-operative residuals of epigastric/umbilical hernia, is denied.


REMAND

The Veteran is currently incarcerated at the Avery Mitchell Correctional Institution in Spruce Pine, North Carolina.  In June 2011, the Veteran underwent his most recent VA examination to determine the severity of his service-connected post-operative residuals of epigastric/umbilical hernia.  The VA examiner commented that the Veteran would need a right scrotal truss abdominal binder for the rest of his life.  However, he did not comment on whether the Veteran's post-operative epigastric/umbilical hernia was well supported by his truss under ordinary conditions.  Additionally, in a February 2014 statement, the Veteran's representative indicated that it was recommended that he undergo another surgery.  Lastly, the September 2015 Appellant's Brief asserts that the Veteran's hernia is not well-supported under ordinary conditions.  The Board finds that a new VA examination is necessary to evaluate the severity of the Veteran's post-operative residuals of epigastric/umbilical hernia.

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement because these individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. 

Additionally, the VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The Manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or, (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to evaluate 
the severity of his post-operative residuals of epigastric/umbilical hernia.  The VA examiner is asked to comment on whether the Veteran's post-operative epigastric/umbilical hernia is well supported by his truss under ordinary conditions.
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

The Veteran is currently incarcerated at the Avery Mitchell Correctional Institution in Spruce Pine, North Carolina.  Thus, the AOJ should take all necessary actions to:  (1) arrange transportation of the Veteran to a VA facility for examination; or, (2) contact the correctional facility and have their medical personnel conduct an examination according to VA examination work sheets; or, (3) send a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, supra.  Follow the procedures set out in M21-1MR, Part III.iv.3.A.11.d, including conferring with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examining the Veteran at the prison by VHA medical personnel, a prison medical provider at VA expense, or a fee-basis provider contracted by VHA.  Document all attempts to schedule the Veteran for his examinations in the claim file and include negative responses.  If examinations cannot be obtained, send the claims file to a VA examiner for the requested  medical opinions.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


